Citation Nr: 0207870	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-03 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.  

3.  Entitlement to service connection for leukemia, claimed 
as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1963 to 
November 1965.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a 1997 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which denied 
service connection for post-traumatic stress disorder.  An 
August 1999 "Travel Board" hearing was held before the 
undersigned Board member.  In a November 19, 1999, decision, 
the Board denied service connection for post-traumatic stress 
disorder.  Appellant/veteran subsequently appealed that 
November 19, 1999 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2001 
Order, the Court granted the Secretary of the VA's (appellee) 
unopposed motion to remand the case to the Board; vacated the 
Board's November 19, 1999 decision; and remanded the case to 
the Board for readjudication in light of the recent enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000) and to address other 
claims in appellate status involving entitlement to service 
connection for peripheral neuropathy and leukemia, claimed as 
due to Agent Orange exposure.  


REMAND

In an August 1999 Substantive Appeal (on a VA Form 9 
apparently added to the record after said vacated Board 
decision was rendered) on the issues of service connection 
for leukemia and peripheral neuropathy, claimed as residuals 
of Agent Orange exposure, appellant requested a hearing at a 
local VA office before the Board (i.e., a "Travel Board" 
hearing).  However, it does not appear from the record that a 
"Travel Board" hearing was scheduled or held with respect 
to said issues.  

Recently, the Board's administrative staff sent appellant an 
April 2002 letter, requesting him to clarify whether or not 
he wanted to attend another hearing before a Member of the 
Board.  In June 2002, appellant responded, by returning that 
letter with a line therein checked off indicating that he 
wanted a "hearing before a Member of the Board at the 
regional office" (i.e., a "Travel Board hearing").  Since 
"Travel Board hearings" are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2001)), the Board is herein remanding the 
entire case for that purpose, in order to satisfy procedural 
due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the request for such 
hearing prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


